The substantial allegations of the complaint are that on 1 November, 1924, the plaintiff was employed by J. K. Young, manager of the Young Mercantile Company, to advertise the company in the town of Greenville, and while so engaged he was arrested for violating an ordinance of the town. The manager then requested him to appear before the proper court and, if convicted, to appeal to the Superior Court in term. In the mayor's court he was convicted and appealed, the defendant Young signing his appearance bond as surety. Thereafter the plaintiff inquired of Young as to the disposition of the case, and was told that the cost had been paid and that the plaintiff had been discharged, and was not required to attend the court. He alleged that he did not attend and that his absence was the result of Young's failure to pay the cost; that he was arrested under an order of the Superior Court on account of delinquent costs and imprisoned all night and a part of the next day, and then brought into court and held in *Page 341 
custody, and that in consequence of the wrongful acts of the defendants he had been damaged in the sum of $5,000. The defendants demurred ore tenus;
the demurrer was sustained, the action dismissed, and the plaintiff appealed.
The plaintiff knew that he had given a bond for his appearance in the Superior Court, and he is presumed to have known that in case of default he would be subject to arrest under a capias. It has been said, "When a man has a case in court the best thing he can do is to attend to it; if he neglects to do so he cannot complain." Pepper v. Clegg, 132 N.C. 312. The plaintiff should have observed this injunction and not relied upon the statement of Young under the circumstances alleged in the complaint. We have discovered no sufficient ground upon which to base a recovery.
Affirmed.